Case 3:19-cr-00630-B BXttRR A EATERIUSIBIGE COURT of 1 PagelD 148

NORTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

 

 

 

 

 

DALLAS DIVISION
JUDGE: REBECCA RUTHERFORD
DEPUTY CLERK: L. Price COURT REPORTER/TAPE NO: Toad And erst
LAW CLERK: USPO/PTSO:
INTERPRETER: COURT TIME: Dp
AM. | P.M. DATE: February 21,2020 —
COMAG. NO. ODIST. CR. NO. 3:19-cr-00630-B *SEALED* USDJ Judge Jane J. Boyle
UNITED STATES OF AMERICA § _PJ.MeitL SC ASA
§
V. § CI
§ 1
§ as OYY AR-LOMan— oO
STEWART ALBERT ELIZARDO (10) § COUNSEL FOR DEFENDANTS APPT - (A), Retd — (R), FPD — (F)

 

MINITIAL APPEARANCE CIDENTITY CBOND HEARING CIPRELIMINARY HEARING
C1 DETENTION HEARING CICOUNSEL DETERMINATION HEARING CIREMOVAL HEARING CIEXTRADITION HEARING
C1 HEARING CONTINUED ON CASE NO. COTHER DISTRICT CDIVISION
( DATE OF FEDERAL ARREST/CUSTODY: Aa/0
C RULE 5/32 APPEARED ON WRIT
(W DEFT FIRST APPEARANCE. DEFT ADVISED OF RIGHTS/CHARGES CIPROBATION/SUPERVISED RELEASE VIOLATOR
EFT FIRST APPEARANCE WITH COUNSEL.
DEFT CMW (MATERIAL WITNESS) APPEARED WITH COWITHOUT COUNSEL
GYREQUESTS APPOINTED COUNSEL.
[YFINANCIAL AFFIDAVIT EXECUTED.
C1 ORDER APPOINTING FEDERAL PUBLIC DEFENDER.
PRIVATE COUNSEL APPOINTED
C DEFT HAS RETAINED COUNSEL

C ARRAIGNMENT SET GASETENTION HEARING SET 2 / AL] 1B0 CG } p—

 

 

 

 

CO) PRELIMINARY HEARING SET CIBOND HEARING SET

(1) COUNSEL DETERMINATION HEARING SET

CO) IDENTITY/REMOVAL HEARING SET ee

() BOND CSET OJREDUCED TO $ CICASH O SURETY O deo PR- CONS" TU3RDReT

CX XO BOND SET AT THIS TIME, DAY DETENTION ORDER TO BE ENTERED. B 11 nD OF TEXAS
ORDER OF TEMPORARY DETENTION/COMMITMENT PENDING HEARING ENTERED. ——

C1] ORDER OF DETENTION PENDING TRIAL ENTERED.

(1) DEFT ADVISED OF CONDITIONS OF RELEASE.

[ BOND EXECUTED CJIDEFT CIMW RELEASED CISTATE AUTHORITIES CNS

o DEFT CIMW REMANDED TO CUSTODY.

(1) DEFT ORDERED REMOVED TO ORIGINATING DISTRICT.

OC) WAIVER OF CPRELIMINARY HEARING CIRULE 5/32 HEARING LIDETENTION HEARING

1) COURT FINDS PROBABLE CAUSE UID CPC.

1) DEFT FAILED TO APPEAR. ORAL ORDER FOR ISSUANCE OF BENCH WARRANT.

C1] GOVERNMENT TO NOTIFY FOREIGN CONSULAR.

C) REMARKS:

 

 

    
   

 
